Citation Nr: 0901183	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  08-13 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
and thus a proper claimant for Department of Veterans Affairs 
(VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant alleges that she is the surviving spouse of the 
veteran who served on active duty from October 1957 to 
October 1963.  The veteran died in March 1989.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a September 2007 decision of the Houston, Texas VA 
Regional Office (RO).  On her May 2008 VA form 9, she 
requested a Travel Board hearing; however, she withdrew such 
request via October 2008 correspondence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The appellant and veteran were divorced on March [redacted], 1986.

2.  The veteran married T. F. J. on March [redacted], 1988.

3.  The veteran's March [redacted], 1989 death certificate lists T. F. 
as the surviving spouse.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. §§ 101(3), 103, (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1(j), 3.50, 3.205 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants  
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court 
of  Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The facts in this 
matter are not in dispute.  Resolution of the appeal is  
dependent on application of governing law and regulation to 
the facts shown.  Notably, in this appeal the appellant is 
represented by a service organization that should be well 
aware of the governing legal criteria.

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the  
claim).

Criteria & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below  
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

In May 2007, the appellant submitted a claim for VA death 
benefits. 

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death (bold 
emphasis applied), and who lived with the veteran 
continuously from the date of  marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1), 3.53.

The evidence of record shows that the appellant and the 
veteran were divorced on March [redacted], 1986.  The veteran married 
T. F. on March [redacted], 1988.  The veteran died in March 1989.  
His death certificate lists T. F. as the surviving spouse.  

A threshold question that must be addressed in any claim for 
VA benefits is whether the person seeking the benefit is a 
proper claimant for the benefit sought.  If the appellant is 
not established as a proper claimant, the claim can proceed 
no further.  The appellant has the burden to establish her 
status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

As the record clearly notes that the appellant's marriage 
ended to the veteran in March 1986, and the death certificate 
clearly lists another person as the veteran's surviving 
spouse, the appellant may not be recognized as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.1(j), 3.50.  The law in this matter is clear and 
unequivocal.  The appellant does not meet the definition of a 
surviving spouse of the veteran.  

The Court has held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  In a case such as this one, where 
the law and not the facts are dispositive, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal seeking to establish that the appellant is the 
veteran's surviving spouse and thus a proper claimant for VA 
death benefits based on his service is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


